Citation Nr: 1750768	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for chronic catarrhal conjunctivitis.

2. Entitlement to service connection for a chronic lung or respiratory disability.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served as a Special Philippine Scout from July 1946 to April 1949.  The Veteran passed away in October 2013.  Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously considered these issues in February 2010, denying reopening of the conjunctivitis claim.  The Veteran appealed to the Court of Appeals for Veterans' Claims, which remanded the issue to the Board in August 2012.  The Court found that the Veteran was not provided sufficient notice of the types of evidence needed to reopen his previously denied claim.  The Board remanded that claim in August 2012 and both claims in October 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The petition to reopen the claim of service connection for chronic conjunctivitis was denied in an August 1991 decision by the Board. 

2. Neither the appellant nor the Veteran submitted new and material evidence for that claim.

3. The weight of the evidence is against finding any incurrence in service which could have led to a lung or respiratory disability.



CONCLUSIONS OF LAW

1. The August 1991 Board denial of the petition to reopen the claim of service connection for chronic conjunctivitis was final and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1100(a), 20.1103 (2017).

2. The criteria for an award of service connection for lung or respiratory disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The RO provided notice for the lung claim in January 2008.  

In the October 2014 remand, the Board fully explained the basis for denial of reopening the claim of service connection for chronic conjunctivitis, including that there was no evidence establishing a nexus between service and 1975 treatment.  The December 2014 notice letter explained the process of reopening based on new and material evidence and that appellant could provide treatment or other medical records or lay statements to support her appeal.  The combination of these two documents lays out what appellant needed to provide to satisfy the requirements to reopen.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  A reasonable person in this situation would understand the requirements.  Indeed, appellant demonstrated her knowledge of the needed evidence when she submitted a statement discussing continuous symptoms in support of the respiratory claim.  Therefore, any defect in notice is not prejudicial to appellant.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705 -06 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).    

Next, VA has a duty to assist an appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand directives by requesting and obtaining a statement from appellant regarding the Veteran's history of lung disability.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board will proceed to the merits of the claims.

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The Board denied the petition to reopen the claim of service connection for chronic conjunctivitis in an August 1991 decision.  The Board found the new evidence submitted did not provide anything other than information of eye disorders many years after service, did not address the question of nexus to service, and was therefore not material.  The RO originally denied service connection in July 1975 citing the fact that conjunctivitis was not found on the last service examination in April 1949.  Board decisions are final when issued, unless reconsideration has been order or upon review by the Court of Appeals for Veterans Claims (Court).  38 C.F.R. § 20.1100(a).  In this case, neither of those occurred, and the August 1991 denial to reopen the claim was final.  See id.

At the time of the August 1991 denial, the evidence included service records, statements from the Veteran, and private treatment documents from June 1976 and August 1988.  Multiple service treatment records discuss acute conjunctivitis in October 1946.  The final service examination in April 1949 showed normal eyes with no indication of conjunctivitis.  The June 1976 letter from Dr. DBN discussed treatment for chronic conjunctivitis beginning October 1975 after hospitalization in August 1975, over 26 years after service.  The August 1988 note from a treating provider discussed eye treatment for floaters and cataracts but does not mention conjunctivitis.  

Since the 1991 denial, the record contains new treatment records and a VA examination.  The May 2010 eye examiner noted no physical findings of chronic conjunctivitis.  Treatment records also do not mention conjunctivitis.  This new evidence is, therefore, not material to the service connection claim because it neither establishing a current disability nor addresses the question of nexus to service.  The 1991 Board decision specifically cited the lack of evidence between service and the 1975 diagnosis of chronic conjunctivitis.  No new evidence addresses this element of service connection.  Without new and material evidence, the petition to reopen the claim of service connection for chronic conjunctivitis is denied.  See 38 C.F.R. § 3.156(a).   

II. Service connection

The appellant contends that the Veteran had respiratory problems from service that ultimately caused his death from pneumonia in October 2013.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lay reports of symptoms and experiences observable by one's senses are considered competent evidence; however, lay persons are not competent to diagnose or determine the cause of complex cardiovascular diseases as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  To this extent, the Board considers the statements of the Veteran and appellant.  

The Board has reviewed the record and finds that the criteria for service connection for a lung or respiratory disability have not been met.  See 38 C.F.R. § 3.303.

The evidence does not show a chronic respiratory disability.  The Veteran's death certificate shows the cause of death as pneumonia.  The record does not show treatment for or diagnosis of a respiratory disability between 2001 and the Veteran's death.  The June 2010 examiner found no bronchitis at the time of examination and did not indicate any other respiratory condition.  While the Veteran reported cough and phlegm once in a while, x-rays showed clear lung fields.   

The December 2001 medical certificate shows that the Veteran had been treated for chronic bronchitis for three years, or since 1998.  An August 1975 treatment note shows diagnosis of chronic bronchitis with on and off productive cough for two months.  The Veteran was admitted and treated with antibiotics, steam inhalation, and expectorants.  The record notes he improved and was discharged on the tenth day of his hospital stay.  The June 2010 examiner addressed the 1975 diagnosis finding that it appeared the Veteran did not have chronic bronchitis at that time but rather a bacterial respiratory infection, which responded well to antibiotics and resolved.  Regardless, the 1975 diagnosis was more than 26 years after service. 

The weight of the evidence is against service connection for a respiratory or lung disability.  There is no evidence of a lung or respiratory illness or incurrence in service.  The April 1949 examination found normal lungs and chest prior to separation.  In May 2016, appellant wrote that the Veteran suffered with chronic bronchitis and pneumonia since their marriage in April 1953.  Her observation of symptoms began four years after discharge and therefore cannot establish a nexus of continuous symptoms.  Moreover, the weight of the other reports and documents of record show that bronchitis and respiratory problems did not begin until 1975.  In his January 2008 application for service connection, the Veteran indicated that his disability began in August 1975.  The preponderance of the evidence shows no incurrence of lung or respiratory problems in service and no diagnosis of respiratory problems until 26 years after discharge.  Service connection for lung or respiratory disability cannot be established without evidence of an in-service incurrence.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having not been received, the petition to reopen the claim of service connection for chronic conjunctivitis is denied.

Service connection for lung or respiratory disability is denied.





______________________________________________
ERIC LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


